           Case 1:18-cv-10225-MLW Document 466 Filed 01/27/20 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 LILIAN PAHOLA CALDERON JIMENEZ
 and LUIS GORDILLO, et al.,

 Individually and on behalf of all others
 similarly situated,
                                                             No. 1:18-cv-10225-MLW
                Plaintiff-Petitioners,
                                                    EMERGENCY RELIEF REQUESTED
           v.

 CHAD WOLF, et al.,

                Defendants-Respondents.


                          EMERGENCY MOTION TO ENJOIN
                       THE REMOVAL OF TWO CLASS MEMBERS

       For the reasons described in the accompanying memorandum, Petitioners respectfully

request a temporary restraining order preserving this Court’s jurisdiction and preventing the

removal of Mr. Rodriguez-Aguasviva and Mr. Rodriguez-Oseguera until a final remedy can be

entered.

       Petitioners further respectfully request that this Court issue a permanent injunction:

       1.       Enjoining Mr. Rodriguez-Aguasviva’s removal; and

       2.       Staying the removal of Mr. Rodriguez-Oseguera unless ICE provides reasons for

his removal that do not include the purported justification that he “was ordered removed in

absentia on February 25, 2014 and therefore he may be unable to receive a Form I-601A waiver

due to being inadmissible under Section 212(a)(6)(B) of the Immigration and Nationality Act for

failure to attend his removal proceeding.” McCullough Decl. Ex. B.

       Respectfully submitted this 27th day of January, 2020.
       Case 1:18-cv-10225-MLW Document 466 Filed 01/27/20 Page 2 of 3




                                           /s/ Shirley X. Li Cantin

Matthew R. Segal (BBO # 654489)            Kevin S. Prussia (BBO # 666813)
Adriana Lafaille (BBO # 680210)            Michaela P. Sewall (BBO # 683182)
AMERICAN CIVIL LIBERTIES UNION             Shirley X. Li Cantin (BBO # 675377)
FOUNDATION OF MASSACHUSETTS, INC.          Jonathan A. Cox (BBO # 687810)
211 Congress Street                        Stephen Provazza (BBO # 691159)
Boston, MA 02110                           Colleen M. McCullough (BBO # 696455)
(617) 482-3170                             Matthew W. Costello (BBO # 696384)
                                           WILMER CUTLER PICKERING
Kathleen M. Gillespie (BBO # 661315)         HALE AND DORR LLP
Attorney at Law                            60 State Street
6 White Pine Lane                          Boston, MA 02109
Lexington, MA 02421                        Telephone: (617) 526-6000
(339) 970-9283                             Facsimile: (617) 526-5000
                                           kevin.prussia@wilmerhale.com
                                           michaela.sewall@wilmerhale.com
                                           shirley.cantin@wilmerhale.com
                                           stephen.provazza@wilmerhale.com
                                           colleen.mccullough@wilmerhale.com
                                           matthew.costello@wilmerhale.com

                                           Counsel for Petitioners




                                       2
        Case 1:18-cv-10225-MLW Document 466 Filed 01/27/20 Page 3 of 3



           CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.1(a)(2)

       I certify that, in accordance with Local Rule 7.1(a)(2), counsel for Petitioners conferred

with counsel for Respondents on January 27, 2020 in an attempt to resolve the issues raised in

this motion. Respondents do not assent to this motion.

                                                    /s/ Colleen M. McCullough
                                                    Colleen M. McCullough




                                               3
